         Case 2:19-cv-03521-KSM Document 30 Filed 07/16/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MILDRED L. WEISBERG, INDIVIDUALLY                        CIVIL ACTION
 AND AS EXECUTRIX OF ESTATE OF MORRIS
 L. WEISBERG,
                                                          NO. 2:19-cv-3521-KSM
        Plaintiff,

        v.

 RICHARD C. WEISBERG,

        Defendant.


                                             ORDER

Marston, J.                                                                     July 16, 2020

       AND NOW this 16th day of July, 2020, upon consideration of the Motion of Defendant

Richard Weisberg for Leave to File Amended Answer and Third Party Complaint to Add Parties

(Doc. No. 18), Plaintiff Mildred Weisberg’s response brief (Doc. No. 19), Richard Weisberg’s

reply brief (Doc. No. 22), and Mildred Weisberg’s surreply brief (Doc. No. 23), it is ORDERED

that the motion is DENIED.

IT IS SO ORDERED.

                                                          /s/KAREN SPENCER MARSTON
                                                          ______________________________
                                                          KAREN SPENCER MARSTON, J.
